EXAMINER'S AMENDMENT/COMMENT
This Office Action is in response to the amendment filed 9/27/21.  As requested, claims 1, 4 and 8 have been amended and claims 2, 3 and 5 have been cancelled.  Claims 1, 4 and 6-8 are pending in the instant application.
In response to the amendment, the 103 rejections claims 1, 2, 4 and 6-8 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Aali et al. However, Aali et al. fails to teach or fairly suggest to one of ordinary skill in the art a two piece bandage comprising a top surface having a second portion comprising raised bumps, “wherein the raised bumps comprise through holes configured to permit air to pass through the bandage”, in combination with the other recited elements in claim 1.
Aali et al. also fails to teach or fairly suggest to one having ordinary skill in the art a two piece bandage comprising a top surface having a second portion comprising raised ridges, “wherein the raised ridges comprise concentric rings formed around the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIM M LEWIS/Primary Examiner, Art Unit 3786